DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-5 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  Claim 1 at line 7 claims “inspection , the” which has a space between “inspection” and “,” that may not have been intended to be present.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Anand et al., US Patent Application Publication No. 2019/0266711,  
hereinafter Anand.  Anand corresponds to Foreign patent document cited on the IDS filed on 03/30/2021.  A detailed analysis of the claim follows.
Claim 1:
1. An image distortion correction circuit comprising: 
a first distortion correction circuit that performs a mapping process on an input image signal to generate a distortion-corrected image signal, a distortion occurred in a one-frame image represented by the input image signal being corrected in the mapping process (Anand:  FIGs. 4, 6, and 8;  image processing circuit 135, mapping processing unit WEA1, and mapping processing unit WEB1.); 
an inspection region defining circuit that defines an inspection image region in the one-frame image for failure inspection , the inspection image region having a smaller size than the one-frame image (Anand:  in view of paragraphs [0133]-[0143] and FIGs. 9-12 image processing circuit 135, mapping processing unit WEA2, and mapping processing unit WEB2 define a region of interest smaller than one-frame image, 
an inspection region extraction circuit that extracts a part corresponding to the inspection image region from the distortion-corrected image signal and outputs the part of the distortion-corrected image signal as a first inspection image signal (Anand:  FIGs. 4-8;  comparison circuit 145.); 
a second distortion correction circuit that outputs a second inspection signal, the second inspection signal being generated by performing the mapping process on the part of the input image signal corresponding to the inspection image region (Anand:  FIGs. 4-8;  comparison circuit 145.); and 
a failure determination circuit that determines that a failure occurs and outputs a failure detection signal when the first inspection image signal and the second inspection image signal are mutually different (Anand:  FIGs. 4 and 8;  error detection circuit 150.).  
Claim 3:
3. The image distortion correction circuit according to claim 1, wherein the failure determination circuit determines whether respective pixels of the first inspection image signal and the second inspection image signal are matched, and when a percentage of match of the pixels is less than a predetermined threshold, the failure determination circuit determines that the first inspection image signal and the second inspection image signal are mutually different (Anand:  error detection involves determining an error based on a threshold value relating to matching degree of the shapes, refer to paragraphs [0065], [0066], [0070], [0093]-[0097], [0161], [0162] “Also, in the present embodiment, as shown in the above Equations (2) and (3), the comparison circuit 145 
Claim 4:
Claim 4 is a display device claim version of image distortion correction circuit claim 1 with additional one additional limitation of “an image irradiation unit that irradiates a display light to project an image indicated by the distortion-corrected image signal;” which is covered by Anand’s head up display which projects an image, refer to the abstract and to paragraphs [0003], [0048], [0073], and [0114].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bouzaraa et al., US Patent Application Publication No. 2016/0364847, describes in paragraph [0028] an error compensator that uses a search window.
JEONG GONG UHN, KR 101713244 B1, describes correcting les distortion.
LI et al., CN 109803117 A, describes monitor the correctness of the distortion correction unit.
YAMAMOTO KOKO, JP 2012010125 A, describes “The distortion correction table is obtained by adding transparency α to the distortion correction table.”.
Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2:
The prior art of record fails to teach or suggest in the context of parent claim 1 “wherein the inspection region defining circuit changes a coordinate position of the inspection image region in the one frame image for each frame in the input image signal”.  Regarding claim 2 Anand’s region of interest is stationary while claim 2 claims other than stationary.
	Claim 5:
	The prior art of record fails to teach or suggest in the context of parent claim 4 “a notification circuit that notifies a user of a failure in response to the failure detection signal, wherein the controller generates an image signal with enhanced transparency of the character or the drawing as the input image signal in response to the failure detection signal”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613